Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (including all exhibits hereto and as may be
amended, supplemented or amended and restated from time to time in accordance
with the terms hereof, this “Agreement”) is made and entered into as of August
7, 2018, by and among Riviera Resources, Inc., a Delaware corporation (the
“Company”), and the other parties signatory hereto and any additional parties
identified on the signature pages of any joinder agreement executed and
delivered pursuant hereto.

WHEREAS, on February 28, 2017, Linn Energy, Inc., a Delaware corporation (“Old
LINN”), entered into a registration rights agreement (the “LINN RRA”) with
holders of Old Linn’s “Registrable Securities” (as defined in the LINN RRA, the
“LINN Registrable Securities”);

WHEREAS, on the date hereof, Linn Energy, Inc., a Delaware corporation and the
successor-in-interest to Old LINN (“New LINN”), completed a distribution, on a
pro rata basis to the holders of New LINN common stock, of all of the
outstanding shares of the Common Stock (as defined below) of the Company (the
“Spinoff”);

WHEREAS, any shares of the Company’s Common Stock distributed in the Spinoff in
respect of LINN Registrable Securities outstanding on the date hereof constitute
additional LINN Registrable Securities, in accordance with clause (b) of the
definition of “Registrable Securities” in the LINN RRA; and

WHEREAS, Company desires to enter into a registration rights agreement with each
recipient of the shares of the Company’s Common Stock that owns at least ten
percent (10%) of the Company’s Common Stock or that otherwise reasonably
determines that it is an “affiliate” of the Company (as such term is defined in
the Securities Act (as defined below)).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
(as defined below) agree as follows:

1.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Advice” has the meaning set forth in Section 16(c).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of management, whether through the
ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“beneficially own” (and related terms such as “beneficial ownership” and
“beneficial owner”) shall have the meaning given to such term in Rule 13d-3
under the Exchange Act, and any Person’s beneficial ownership of securities
shall be calculated in accordance with the provisions of such Rule.

“Board” means the Board of Directors of the Company or any authorized committee
thereof.

“Bought Deal” has the meaning set forth in Section 8(a).

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York City are authorized or required by law to be
closed.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such shares of common stock may hereinafter be
reclassified.

“Company” has the meaning set forth in the Preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

“Counsel to the Holders” means (i) with respect to any Demand Registration, the
counsel selected by the Holders of a majority of the Registrable Securities
initially requesting such Demand Registration and (ii) with respect to any
Underwritten Takedown or Piggyback Offering, the counsel selected by the
Majority Holders.

“Demand Registration” has the meaning set forth in Section 5(a).

“Demand Registration Request” has the meaning set forth in Section 5(a).

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form S-1” means form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

“Form S-4” means form S-4 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-4.

 

2



--------------------------------------------------------------------------------

“Form S-8” means form S-8 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-8.

“FINRA” has the meaning set forth in Section 10.

“Grace Period” has the meaning set forth in Section 7(a)(B).

“Holder” or “Holders” means the parties signatory to this Agreement, other than
the Company, and any additional parties identified on the signature pages of any
joinder agreement executed and delivered pursuant to this Agreement. A Person
shall cease to be a Holder hereunder at such time as it ceases to hold any
Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 12(c).

“Indemnifying Party” has the meaning set forth in Section 12(c).

“Initial Registrable Securities Number” means the number of Registrable
Securities beneficially owned by all Holders as of the date hereof,
appropriately adjusted for any stock splits, reverse stock splits, stock
dividends or similar transactions involving the Company’s Common Stock.

“Initial Shelf Expiration Date” has the meaning set forth in Section 2(f).

“Initial Shelf Registration Statement” has the meaning set forth in
Section 2(a).

“LINN Registrable Securities” has the meaning set forth in the recitals.

“LINN RRA” has the meaning set forth in the recitals.

“Lockup Period” has the meaning set forth in Section 11(a).

“Losses” has the meaning set forth in Section 12(a).

“Majority Holders” means, with respect to any Underwritten Offering, the holders
of a majority of the Registrable Securities to be included in such Underwritten
Offering held by all Holders that have made the request requiring the Company to
conduct such Underwritten Offering (but not including any Holders that have
exercised “piggyback” rights hereunder to be included in such Underwritten
Offering).

“New LINN” has the meaning set forth in the recitals.

“Old LINN” has the meaning set forth in the recitals.

“Other Holder” has the meaning set forth in Section 8(b).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Notice” has the meaning set forth in Section 8(a).

“Piggyback Offering” has the meaning set forth in Section 8(a).

 

3



--------------------------------------------------------------------------------

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means, collectively, (a) as of the date hereof, all
shares of Common Stock distributed in the Spinoff to any Holder or to any
Affiliate or Related Fund of any Holder and (b) any additional shares of Common
Stock paid, issued or distributed in respect of any such shares by way of a
stock dividend, stock split or distribution, or in connection with a combination
of shares, and any security into which such Common Stock shall have been
converted or exchanged in connection with a recapitalization, reorganization,
reclassification, merger, consolidation, exchange, distribution or otherwise;
provided, however, that as to any Registrable Securities, such securities shall
cease to constitute Registrable Securities upon the earliest to occur of:
(i) the date on which such securities are disposed of pursuant to an effective
Registration Statement; (ii) the date on which such securities are disposed of
pursuant to Rule 144 (or any similar provision then in effect) promulgated under
the Securities Act; (iii) the date on which (A) the entire amount of the
Registrable Securities owned by the relevant Holder may be sold in a single
sale, in the opinion of counsel satisfactory to the Company, in its reasonable
judgment, pursuant to Rule 144 (or any similar provision then in effect)
promulgated under the Securities Act and without any limitation as to volume or
manner of sale restrictions and (B) such Holder owning such Registrable
Securities owns less than 5% of the outstanding shares of Common Stock on a
fully diluted basis; and (iv) the date on which such Registrable Securities
cease to be outstanding.

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

4



--------------------------------------------------------------------------------

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

“Spinoff” has the meaning set forth in the recitals.

“Trading Day” means a day during which trading in the Common Stock occurs in the
Trading Market, or if the Common Stock is not listed on a Trading Market, a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market, OTC Bulletin Board, or OTC Markets Group marketplace on which
the Common Stock is listed or quoted for trading on the date in question.

“Transfer” has the meaning set forth in Section 14.

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

“Underwritten Takedown” has the meaning set forth in Section 2(h).

 

5



--------------------------------------------------------------------------------

2.    Initial Shelf Registration.

(a)    The Company shall prepare a Shelf Registration Statement (as may be
amended from time to time, the “Initial Shelf Registration Statement”), and
shall include in the Initial Shelf Registration Statement the Registrable
Securities of each Holder who shall request inclusion therein of some or all of
their Registrable Securities by checking the appropriate box on the signature
page of such Holder hereto or by written notice to the Company no later than 45
days after the date hereof. The Company shall file the Initial Shelf
Registration Statement with the Commission on or prior to the 60th day following
the date hereof; provided, however, that the Company shall not be required to
file or cause to be declared effective the Initial Shelf Registration Statement
unless Holders request (and have not by the 60th day after the date hereof
revoked such request by written notice to the Company) the inclusion in the
Initial Shelf Registration Statement of Registrable Securities constituting at
least twenty percent (20%) of all Registrable Securities, and such Holders
otherwise timely comply with the requirements of this Agreement with respect to
the inclusion of such Registrable Securities in the Initial Shelf Registration
Statement.

(b)    The Company shall include in the Initial Shelf Registration Statement all
Registrable Securities whose inclusion has been timely requested as aforesaid;
provided, however, that the Company shall not be required to include an amount
of Registrable Securities in excess of the amount as may be permitted to be
included in such Registration Statement under the rules and regulations of the
Commission and the applicable interpretations thereof by the staff of the
Commission.

(c)    Upon the request of any Holder whose Registrable Securities are not
included in the Initial Shelf Registration Statement at the time of such
request, the Company shall amend the Initial Shelf Registration Statement to
include the Registrable Securities of such Holder; provided that the Company
shall not be required to amend the Initial Shelf Registration Statement more
than once every three (3)-month period beginning on the date hereof.

(d)    Within ten (10) days after receiving a request pursuant to Section 2(c),
the Company shall give written notice of such request to all other Holders of
Registrable Securities and shall include in such amendment all such Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within fifteen (15) days after the Company’s giving of such
notice, provided that such Registrable Securities are not already covered by an
existing and effective Registration Statement that may be utilized for the offer
and sale of the Registrable Securities requested to be registered in the manner
so requested.

(e)    The Initial Shelf Registration Statement shall be on Form S-3 (or, if the
Company is not eligible to file the Initial Shelf Registration Statement on Form
S-3, on Form S-1 (or any successor form or other appropriate form under the
Securities Act)).

(f)    The Company shall use its reasonable best efforts to cause the Initial
Shelf Registration Statement to be declared effective by the Commission as
promptly as practicable, and shall use its reasonable best efforts to keep such
Initial Shelf Registration Statement continuously effective, and not subject to
any stop order, injunction or other similar order or requirement of the
Commission, until the earlier of (i) if the Initial Shelf Registration Statement
is on Form S-1, the date the Company (A) is eligible to register the Registrable
Securities for resale by Holders on Form S-3 and (B) has filed such Registration
Statement with the Commission and which is effective and (ii) the date that all
Registrable Securities covered by the Initial Shelf Registration Statement shall
cease to be Registrable Securities (such earlier date, the “Initial Shelf
Expiration Date”). In the event of any stop order, injunction or other similar
order or requirement of the Commission relating to the Initial Shelf
Registration Statement, if any Registrable Securities covered by the Initial
Shelf Registration Statement remain unsold, the period during which the Initial
Shelf Registration Statement shall be required to remain effective will be
extended by the number of days during which such stop order, injunction or
similar order or requirement is in effect.

 

6



--------------------------------------------------------------------------------

(g)    If the Initial Shelf Registration Statement is on Form S-1, then for so
long as any Registrable Securities covered by the Initial Shelf Registration
Statement remain unsold, the Company will file any supplements to the Prospectus
or post-effective amendments required to be filed by applicable law in order to
incorporate into such Prospectus any Current Reports on Form 8-K necessary or
required to be filed by applicable law, any Quarterly Reports on Form 10-Q or
any Annual Reports on Form 10-K filed by the Company with the Commission, or any
other information necessary so that (i) the Initial Shelf Registration Statement
shall not include any untrue statement of material fact or omit to state any
material fact necessary in order to make the statements therein not misleading,
and (ii) the Company complies with its obligations under Item 512(a)(1) of
Regulation S-K; provided, however, that these obligations remain subject to the
Company’s rights under Section 7 of this Agreement.

(h)    Upon the demand of one or more Holders, the Company shall facilitate a
“takedown” of Registrable Securities in the form of an Underwritten Offering
(each, an “Underwritten Takedown”), in the manner and subject to the conditions
described in Section 6 of this Agreement, provided that (i) the number of shares
included in such “takedown” shall equal at least twenty percent (20%) of all
Registrable Securities at such time or (ii) the Registrable Securities requested
to be sold by the Holders in such “takedown” shall have an anticipated aggregate
gross offering price (before deducting underwriting discounts and commission) of
at least $25 million.

3.    Subsequent Shelf Registration Statements.

(a)    After (i) the Effective Date of the Initial Shelf Registration Statement
and prior to the Initial Shelf Expiration Date and (ii) for so long as any
Registrable Securities remain outstanding, the Company shall use its best
efforts to (A) ensure that it will be eligible to register the Registrable
Securities on Form S-3 after the Initial Shelf Expiration Date, and (B) meet the
requirements of General Instruction VII of Form S-1 after the Initial Shelf
Expiration Date.

(b)    After the Initial Shelf Expiration Date and for so long as any
Registrable Securities remain outstanding, the Company shall use its best
efforts to (A) be eligible and/or to maintain its eligibility to register the
Registrable Securities on Form S-3, and (B) meet the requirements of General
Instruction VII of Form S-1.

(c)    After the Initial Shelf Expiration Date and for so long as any
Registrable Securities remain outstanding, if there is not an effective
Registration Statement which includes the Registrable Securities that are
currently outstanding, the Company shall (i) if the Company is eligible to
register the Registrable Securities on Form S-3, promptly file a Shelf
Registration Statement on Form S-3 and use its reasonable best efforts to cause
such Registration Statement to be declared effective or (ii) promptly file a
Shelf Registration Statement on Form S-1 and use its reasonable best efforts to
cause such Registration Statement to be declared effective and for so long as
any Registrable Securities covered by such Shelf

 

7



--------------------------------------------------------------------------------

Registration Statement on Form S-1 remain unsold, the Company will file any
supplements to the Prospectus or post-effective amendments required to be filed
by applicable law in order to incorporate into such Prospectus any Current
Reports on Form 8-K necessary or required to be filed by applicable law, any
Quarterly Reports on Form 10-Q or any Annual Reports on Form 10-K filed by the
Company with the Commission, or any other information necessary so that (x) such
Shelf Registration Statement shall not include any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements therein not misleading, and (y) the Company complies with its
obligations under Item 512(a)(1) of Regulation S-K; provided, however, that
these obligations remain subject to the Company’s rights under Section 7 of this
Agreement.

4.    Quotation on OTC Market.

(a)    Until and unless (x) the Common Stock is listed on a “national securities
exchange” as defined in Rule 600(b)(45) of Regulation National Market System
promulgated by the Commission, as amended or (y) the Common Stock may be sold by
any and all Holders without restriction by the Commission pursuant to a
Registration Statement in an at-the-market offering, the Company shall use its
reasonable best efforts to cause the Common Stock to be quoted on any of the
OTCBB, OTCQX or OTCQB markets as promptly as practicable after the date hereof
and shall thereafter use its reasonable best efforts to maintain such quotation.

5.    Demand Registration.

(a)    At any time and from time to time beginning one hundred eighty (180) days
after the date hereof, any Holder or group of Holders may request in writing
(“Demand Registration Request”) that the Company effect the registration of all
or part of such Holder’s or Holders’ Registrable Securities with the Commission
under and in accordance with the provisions of the Securities Act (“Demand
Registration”). The Company will file a Registration Statement covering such
Holder’s or Holders’ Registrable Securities requested to be registered, and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective, as promptly as practicable after receipt of such request;
provided, however, that the Company will not be required to file a Registration
Statement pursuant to this Section 5(a):

(A)    unless (i) the number of Registrable Securities requested to be
registered on such Registration Statement equals at least twenty percent (20%)
of all Registrable Securities at such time or (ii) the Registrable Securities
requested to be sold by the Holders pursuant to such Registration Statement have
an anticipated aggregate gross offering price (before deducting underwriting
discounts and commission) of at least $25 million;

(B)    if the Registrable Securities requested to be registered are already
covered by an existing and effective Registration Statement and such
Registration Statement may be utilized for the offer and sale of the Registrable
Securities requested to be registered;

 

8



--------------------------------------------------------------------------------

(C)    if a registration statement filed by the Company shall have previously
been initially declared effective by the Commission within the one hundred
eighty (180) days preceding the date such Demand Registration Request is made;
and

(D)    if the number of Demand Registration Requests previously made pursuant to
this Section 5(a) shall equal or exceed five (5); provided, however that a
Demand Registration Request shall not be considered made for purposes of this
clause (D) unless the requested Registration Statement has been declared
effective by the Commission for more than 75% of the full amount of Registrable
Securities for which registration has been requested.

(b)    A Demand Registration Request shall specify (i) the then-current name and
address of such Holder or Holders, (ii) the aggregate number of Registrable
Securities requested to be registered, (iii) the total number of Registrable
Securities then beneficially owned by such Holder or Holders, and (iv) the
intended means of distribution. If at the time the Demand Registration Request
is made the Company appears, based on public information available to such
Holder or Holders, eligible to use Form S-3 for the offer and sale of the
Registrable Securities, the Holder or Holders making such request may request
that the registration be in the form of a Shelf Registration Statement (for the
avoidance of doubt, the Company shall not be under the obligation to file a
Shelf Registration Statement on Form S-3 if, upon the advice of its counsel, it
is not eligible to make such a filing).

(c)    The Company may satisfy its obligations under Section 5(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act, so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a Demand Registration Request has been properly
made under Section 5(b) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 5(a) hereof; provided, however that the Effective Date of
the amended registration statement, as amended pursuant to this Section 5(c)
shall be the “the first day of effectiveness” of such Registration Statement for
purposes of determining the period during which the Registration Statement is
required to be maintained effective in accordance with Section 5(e) hereof.

(d)    Within ten (10) days after receiving a Demand Registration Request, the
Company shall give written notice of such request to all other Holders of
Registrable Securities and shall, subject to the provisions of Section 6(c) in
the case of an Underwritten Offering, include in such registration all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within fifteen (15) days after the Company’s
giving of such notice, provided that such Registrable Securities are not already
covered by an existing and effective Registration Statement that may be utilized
for the offer and sale of the Registrable Securities requested to be registered
in the manner so requested.

 

9



--------------------------------------------------------------------------------

(e)    The Company will use its reasonable efforts to keep a Registration
Statement that has become effective as contemplated by this Section 5
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission:

(A)    in the case of a Registration Statement other than a Shelf Registration
Statement, until all Registrable Securities registered thereunder have been sold
pursuant to such Registration Statement, but in no event later than two hundred
seventy (270) days from the Effective Date of such Registration Statement; and

(B)    in the case of a Shelf Registration Statement, until the earlier of:
(x) three (3) years following the Effective Date of such Shelf Registration
Statement; and (y) the date that all Registrable Securities covered by such
Shelf Registration Statement shall cease to be Registrable Securities;

provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Shelf
Registration Statement, if any Registrable Securities covered by such Shelf
Registration Statement remain unsold, the period during which such Shelf
Registration Statement shall be required to remain effective will be extended by
the number of days during which such stop order, injunction or similar order or
requirement is in effect; provided further, however, that if any Shelf
Registration Statement was initially declared effective on Form S-3 and, prior
to the date determined pursuant to Section 5(e)(B), the Company becomes
ineligible to use Form S-3, the period during which such Shelf Registration
Statement shall be required to remain effective will be extended by the number
of days during which the Company did not have an effective Registration
Statement covering unsold Registrable Securities initially registered on such
Shelf Registration Statement.

(f)    The Holder or Holders making a Demand Registration Request may, at any
time prior to the Effective Date of the Registration Statement relating to such
registration, revoke their request for the Company to effect the registration of
all or part of such Holder’s or Holders’ Registrable Securities by providing a
written notice to the Company. If, pursuant to the preceding sentence, the
entire Demand Registration Request is revoked, then, at the option of the Holder
or Holders who revoke such request, either (i) such Holder or Holders shall
reimburse the Company for all of its reasonable and documented out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement, which out-of-pocket expenses, for the avoidance of doubt, shall not
include overhead expenses and which requested registration shall not count as
one of the permitted Demand Registration Requests hereunder or (ii) the
requested registration that has been revoked will be deemed to have been
effected for purposes of Section 5(a).

 

10



--------------------------------------------------------------------------------

(g)    If a Registration Statement filed pursuant to this Section 5 is a Shelf
Registration Statement, then upon the demand of one or more Holders, the Company
shall facilitate a “takedown” of Registrable Securities in the form of an
Underwritten Offering, in the manner and subject to the conditions described in
Section 6 of this Agreement, provided that (i) the number of shares included in
such “takedown” shall equal at least twenty percent (20%) of all Registrable
Securities at such time or (ii) the Registrable Securities requested to be sold
by the Holders in such “takedown” shall have an anticipated aggregate offering
price (before deducting underwriting discounts and commission) of at least
$25 million.

6.    Procedures for Underwritten Offerings. The following procedures shall
govern Underwritten Offerings pursuant to Section 2(h) or Section 5(g), whether
in the case of an Underwritten Takedown or otherwise.

(a)    (i) The Majority Holders shall select one or more investment banking
firm(s) of national standing to be the managing underwriter or underwriters for
any Underwritten Offering pursuant to a Demand Registration Request or an
Underwritten Takedown with the consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed and (ii) the Company shall
select one or more investment banking firms of national standing to be the
managing underwriter or underwriters for any other Underwritten Offering with
the consent of the Majority Holders, which consent shall not be unreasonably
withheld, conditioned or delayed.

(b)    All Holders proposing to distribute their securities through an
Underwritten Offering, as a condition for inclusion of their Registrable
Securities therein, shall agree to enter into an underwriting agreement with the
underwriters; provided, however that the underwriting agreement is in customary
form and reasonably acceptable to the Majority Holders; and provided, further,
however that no Holder of Registrable Securities included in any Underwritten
Offering shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
(i) such Holder’s ownership of its Registrable Securities to be sold or
transferred, (ii) such Holder’s power and authority to effect such transfer and
(iii) such matters pertaining to compliance with securities laws as may be
reasonably requested).

(c)    If the managing underwriter or underwriters for an Underwritten Offering
pursuant to a Demand Registration or an Underwritten Takedown advises the
Holders that the total amount of Registrable Securities or other shares of
Common Stock permitted to be registered is such as to materially adversely
affect the success of such Underwritten Offering, the number of Registrable
Securities or other shares of Common Stock to be registered on such Registration
Statement will be reduced as follows: first, the Company shall reduce or
eliminate the securities of the Company to be included by any Person other than
a Holder or the Company; second, the Company shall reduce or eliminate any
securities of the Company to be included by the Company; and third, the Company
shall reduce the number of Registrable Securities to be included by Holders on a
pro rata basis based on the total number of Registrable Securities requested by
the Holders to be included in the Underwritten Offering.

 

11



--------------------------------------------------------------------------------

(d)    Within five (5) days after receiving a request for an Underwritten
Offering constituting a “takedown” from a Shelf Registration Statement, the
Company shall give written notice of such request to all other Holders, and
subject to the provisions of Section 6(c) hereof, include in such Underwritten
Offering all such Registrable Securities with respect to which the Company has
received written requests for inclusion therein within five (5) days after the
Company’s giving of such notice; provided, however that such Registrable
Securities are covered by an existing and effective Shelf Registration Statement
that may be utilized for the offering and sale of the Registrable Securities
requested to be registered.

(e)    The Company will not be required to undertake an Underwritten Offering
pursuant to Section 2(h) or Section 5(g):

(A)    If the Company has undertaken an Underwritten Offering, whether for its
own account or pursuant to this Agreement, within the one hundred eighty
(180) days preceding the date of the request for such Underwritten Offering is
given to the Company; and

(B)    if the number of Underwritten Offerings previously made pursuant to
Section 2(h) or Section 5(g) in the immediately preceding twelve (12)-month
period shall exceed three (3); provided that an Underwritten Offering shall not
be considered made for purposes of this clause (B) unless the offering has
resulted in the disposition by the Holders of at least 75% of the amount of
Registrable Securities requested to be included.

7.    Grace Periods.

(a)    Notwithstanding anything to the contrary herein:

(A)    the Company shall be entitled to postpone the filing or effectiveness of,
or, at any time after a Registration Statement has been declared effective by
the Commission suspend the use of, a Registration Statement (including the
Prospectus included therein) if in the good faith judgment of the Board, such
registration, offering or use would reasonably be expected to materially affect
in an adverse manner or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company or would require the disclosure of information that has not been, and is
not otherwise required to be, disclosed to the public and the premature
disclosure of which would materially affect the Company in an adverse manner;
provided however, that in the event such Registration Statement relates to a
Demand Registration Request or an Underwritten Offering pursuant to Section 2(h)
or Section 5(g), then the Holders initiating such Demand Registration Request or
such Underwritten Offering shall be entitled to withdraw the Demand Registration
Request or request for the Underwritten Offering and, if such request is
withdrawn, it shall not count against the limits imposed pursuant to
Section 5(a)(D) or Section 6(e)(B) and the Company shall pay all registration
expenses in connection with such registration; and

(B)    at any time after a Registration Statement has been declared effective by
the Commission and there is no duty to disclose under applicable law, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time would, in the good
faith judgment of the Board, adversely affect the Company (the period of a
postponement or suspension as described in clause (A) and/or a delay described
in this clause (B), a “Grace Period”).

 

12



--------------------------------------------------------------------------------

(b)    The Company shall promptly (i) notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided that the Company shall not disclose the content of such
material non-public information to any Holder, without the express consent of
such Holder) or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use reasonable best efforts
to terminate a Grace Period as promptly as practicable and (iii) notify the
Holders in writing of the date on which the Grace Period ends.

(c)    The duration of any one Grace Period shall not exceed forty-five
(45) days, and the aggregate of all Grace Periods in total during any three
hundred sixty-five (365)-day period shall not exceed sixty (60) days. For
purposes of determining the length of a Grace Period, the Grace Period shall be
deemed to begin on and include the date the Holders receive the notice referred
to in clause (i) of Section 7(b) and shall end on and include the later of the
date the Holders receive the notice referred to in clause (iii) of Section 7(b)
and the date referred to in such notice. In the event the Company declares a
Grace Period, the period during which the Company is required to maintain the
effectiveness of an Initial Shelf Registration Statement or a Registration
Statement filed pursuant to a Demand Registration Request shall be extended by
the number of days during which such Grace Period is in effect.

8.    Piggyback Registration.

(a)    If at any time, and from time to time, the Company proposes to:

(A)    file a registration statement under the Securities Act with respect to an
underwritten offering of Common Stock of the Company or any securities
convertible or exercisable into Common Stock of the Company (other than with
respect to a registration statement (i) on Form S-8 or any successor form
thereto, (ii) on Form S-4 or any successor form thereto or (iii) another form
not available for registering the Registrable Securities for sale to the
public), whether or not for its own account; or

(B)    conduct an underwritten offering constituting a “takedown” of a class of
Common Stock or any securities convertible or exercisable into Common Stock
registered under a shelf registration statement previously filed by the Company;

 

13



--------------------------------------------------------------------------------

the Company shall give written notice (the “Piggyback Notice”) of such proposed
filing or underwritten offering to the Holders at least ten (10) Business Days
before the anticipated filing date (provided that in the case of a “bought
deal,” “registered direct offering” or “overnight transaction” (a “Bought
Deal”), such Piggyback Notice shall be given not less than two (2) Business Days
prior to the expected date of commencement of marketing efforts). Such notice
shall include the number and class of securities proposed to be registered or
offered, the proposed date of filing of such registration statement or the
conduct of such underwritten offering, any proposed means of distribution of
such securities, any proposed managing underwriter of such securities and a good
faith estimate by the Company of the proposed maximum offering price of such
securities as such price is proposed to appear on the front cover page of such
registration statement (or, in the case of an Underwritten Offering, would
appear on the front cover page of a registration statement), and shall offer the
Holders the opportunity to register such amount of Registrable Securities as
each Holder may request on the same terms and conditions as the registration of
the Company’s and/or the holders of other securities of the Company securities,
as the case may be (a “Piggyback Offering”). Subject to Section 8(b), the
Company will include in each Piggyback Offering all Registrable Securities for
which the Company has received written requests for inclusion within five
(5) Business Days after the date the Piggyback Notice is given (provided that in
the case of a Bought Deal, such written requests for inclusion must be received
within two (2) Business Days after the date the Piggyback Notice is given);
provided, however, that in the case of the filing of a registration statement,
such Registrable Securities are not otherwise registered pursuant to an existing
and effective Shelf Registration Statement under this Agreement, but in such
case, the Company shall include such Registrable Securities in such underwritten
offering if the Shelf Registration Statement may be utilized for the offering
and sale of the Registrable Securities requested to be offered; provided
further, however that, in the case of an underwritten offering in the form of a
“takedown” under a shelf registration statement, such Registrable Securities are
covered by an existing and effective Shelf Registration Statement that may be
utilized for the offering and sale of the Registrable Securities requested to be
offered.

(b)    The Company will cause the managing underwriter or underwriters of the
proposed offering to permit the Holders that have requested Registrable
Securities to be included in the Piggyback Offering to include all such
Registrable Securities on the same terms and conditions as any similar
securities, if any, of the Company. Notwithstanding the foregoing, if the
managing underwriter or underwriters of such underwritten offering advises the
Company and the selling Holders in writing that, in its view, the total amount
of securities that the Company, such Holders and any other holders entitled to
participate in such offering (“Other Holders”) propose to include in such
offering is such as to materially adversely affect the success of such
underwritten offering, then:

(A)    if such Piggyback Offering is an underwritten primary offering by the
Company for its own account, the Company will include in such Piggyback
Offering: (i) first, all securities to be offered by the Company; (ii) second,
up to the full amount of securities requested to be included in such Piggyback
Offering by the Holders; and (iii) third, up to the full amount of securities
requested to be included in such Piggyback Offering by all Other Holders;

 

14



--------------------------------------------------------------------------------

(B)    if such Piggyback Offering is an underwritten secondary offering for the
account of Other Holders exercising “demand” rights (including pursuant to a
Demand Registration Request), the Company will include in such registration:
(i) first, all securities of the Other Holder exercising “demand” rights
(including pursuant to a Demand Registration Request) requested to be included
therein; (ii) second, up to the full amount of securities requested to be
included in such Piggyback Offering by the Holders entitled to participate
therein, allocated pro rata among such Holders on the basis of the amount of
securities requested to be included therein by each such Holder; (iii) third, up
to the full amount of securities proposed to be included in the registration by
the Company; and (iv) fourth, up to the full amount of securities requested to
be included in such Piggyback Offering by the Other Holders entitled to
participate therein, allocated pro rata among such Other Holders on the basis of
the amount of securities requested to be included therein by each such Other
Holder;

such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without materially adversely affecting the success of
such Piggyback Offering.

(c)    If at any time after giving the Piggyback Notice and prior to the time
sales of securities are confirmed pursuant to the Piggyback Offering, the
Company determines for any reason not to register or delay the registration of
the Piggyback Offering, the Company may, at its election, give notice of its
determination to all Holders, and in the case of such a determination, will be
relieved of its obligation to register any Registrable Securities in connection
with the abandoned or delayed Piggyback Offering, without prejudice.

(d)    Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least three (3) Business Days prior to the anticipated
Effective Date of the Registration Statement filed in connection with such
Piggyback Offering, or in the case of a Piggyback Offering constituting a
“takedown” off of a shelf registration statement, at least three (3) Business
Days prior to the anticipated date of the filing by the Company under Rule 424
of a supplemental prospectus (which shall be the preliminary supplemental
prospectus, if one is used in the “takedown”) with respect to such offering, of
its intention to withdraw from that registration; provided, however, that
(i) the Holder’s request be made in writing and (ii) the withdrawal will be
irrevocable and, after making the withdrawal, a Holder will no longer have any
right to include its Registrable Securities in that Piggyback Offering.

9.    Registration Procedures. If and when the Company is required to effect any
registration under the Securities Act as provided in Section 2(a), 5(a), 6 or 8
of this Agreement, the Company shall use its reasonable best efforts to:

(a)    prepare and file with the Commission the requisite Registration Statement
to effect such registration and thereafter use its reasonable best efforts to
cause such Registration Statement to become and remain effective, subject to the
limitations contained herein;

(b)    prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the method of disposition set forth in such
Registration Statement, subject to the limitations contained herein;

 

15



--------------------------------------------------------------------------------

(c)    (i) before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, at the Company’s expense, furnish to the
Holders whose securities are covered by the Registration Statement copies of all
such documents, other than documents that are incorporated by reference into
such Registration Statement or Prospectus, proposed to be filed and such other
documents reasonably requested by such Holders (which may be furnished by
email), and afford Counsel to the Holders a reasonable opportunity to review and
comment on such documents; and (ii) in connection with the preparation and
filing of each such Registration Statement pursuant to this Agreement, (A) upon
reasonable advance notice to the Company, give each of the foregoing such
reasonable access to all financial and other records, corporate documents and
properties of the Company as shall be necessary, in the reasonable opinion of
Counsel to the Holders and such underwriters, to conduct a reasonable due
diligence investigation for purposes of the Securities Act and Exchange Act, and
(B) upon reasonable advance notice to the Company and during normal business
hours, provide such reasonable opportunities to discuss the business of the
Company with its officers, directors, employees and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of Counsel to the Holders and such underwriters, to
conduct a reasonable due diligence investigation for purposes of the Securities
Act and the Exchange Act;

(d)    notify each selling Holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;

(e)    with respect to any offering of Registrable Securities, furnish to each
selling Holder of Registrable Securities, and the managing underwriters for such
Underwritten Offering, if any, without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
Prospectus, final Prospectus, and any other Prospectus, including any Prospectus
filed under Rule 424, Rule 430A or Rule 430B promulgated under the Securities
Act and any “issuer free writing prospectus” as such term is defined under Rule
433 promulgated under the Securities Act), all exhibits and other documents
filed therewith and such other documents as such seller or such managing
underwriters may reasonably request including in order to facilitate the
disposition of the Registrable Securities owned by such seller, and upon
request, a copy of any and all transmittal letters or other correspondence to or
received from, the Commission or any other governmental authority relating to
such offer;

(f)    (i) register or qualify all Registrable Securities covered by such
Registration Statement under such other securities or blue sky laws of such
states or other jurisdictions of the United States of America as the Holders
covered by such Registration Statement shall reasonably request in writing,
(ii) keep such registration or qualification in effect for so long as such
Registration Statement remains in effect and (iii) take any other action that
may be necessary or reasonably advisable to enable such Holders to consummate
the disposition in such jurisdictions of the securities to be sold by such
Holders, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign

 

16



--------------------------------------------------------------------------------

corporation in any jurisdiction wherein it would not but for the requirements of
this subsection (f) be obligated to be so qualified, to subject itself to
taxation in such jurisdiction or to consent to general service of process in any
such jurisdiction;

(g)    cause all Registrable Securities included in such Registration Statement
to be registered with or approved by such other federal or state governmental
agencies or authorities as necessary upon the opinion of counsel to the Company
or Counsel to the Holders of Registrable Securities included in such
Registration Statement to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

(h)    with respect to any Underwritten Offering, obtain and, if obtained,
furnish to each Holder that is named as an underwriter in such Underwritten
Offering and each other underwriter thereof, a signed

(A)    opinion of outside counsel for the Company (including a customary 10b-5
statement), dated the date of the closing under the underwriting agreement and
addressed to the underwriters, reasonably satisfactory (based on the customary
form and substance of opinions of issuers’ counsel customarily given in such an
offering) in form and substance to such underwriters, if any, and

(B)    “comfort” letter, dated the date of the Underwriting Agreement and
another dated the date of the closing under the underwriting agreement and
addressed to the underwriters and signed by the independent public accountants
who have certified the Company’s financial statements included or incorporated
by reference in such registration statement, reasonably satisfactory (based on
the customary form and substance of “cold comfort” letters of issuers’
independent public accountant customarily given in such an offering) in form and
substance to such Holder and such underwriters, if any,

in each case, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities;

(i)    notify each Holder of Registrable Securities included in such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, upon discovery that, or upon
the happening of any event as a result of which, the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made and for which the Company chooses to
suspend the use of the Registration Statement and Prospectus in accordance with
the terms of this Agreement, and, at the written request of any such Holder,
promptly prepare and furnish to it a reasonable number of copies of a supplement

 

17



--------------------------------------------------------------------------------

to or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such Prospectus, as supplemented
or amended, shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

(j)    notify the Holders of Registrable Securities included in such
Registration Statement promptly of any request by the Commission for the
amending or supplementing of such Registration Statement or Prospectus or for
additional information;

(k)    advise the Holders of Registrable Securities included in such
Registration Statement promptly after the Company receives notice or obtains
knowledge of any order suspending the effectiveness of a registration statement
relating to the Registrable Securities at the earliest practicable moment and
promptly use its reasonable best efforts to obtain the withdrawal;

(l)    otherwise comply with all applicable rules and regulations of the
Commission and any other governmental agency or authority having jurisdiction
over the offering of Registrable Securities, and make available to its
stockholders, as soon as reasonably practicable, an earnings statement covering
the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first (1st) full calendar month after the
Effective Date of such Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder and which requirement will be deemed satisfied if the
Company timely files complete and accurate information on Form 10-Q and 10-K and
Current Reports on Form 8-K under the Exchange Act and otherwise complies with
Rule 158 under the Securities Act;

(m)    provide and cause to be maintained a transfer agent and registrar for the
Registrable Securities included in a Registration Statement no later than the
Effective Date thereof;

(n)    enter into such agreements (including an underwriting agreement in
customary form) and take such other actions as the Holders beneficially owning a
majority of the Registrable Securities included in a Registration Statement or
the underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
indemnification; and provide reasonable cooperation, including causing at least
one (1) executive officer and a senior financial officer to attend and
participate in “road shows” and other information meetings organized by the
underwriters, if any, as reasonably requested; provided, however, that the
Company shall have no obligation to participate in more than two (2) “road
shows” in any twelve (12)-month period and such participation shall not
unreasonably interfere with the business operations of the Company;

 

18



--------------------------------------------------------------------------------

(o)    if requested by the managing underwriter(s) or the Holders beneficially
owning a majority of the Registrable Securities being sold in connection with an
Underwritten Offering, promptly incorporate in a prospectus supplement or
post-effective amendment such information relating to the plan of distribution
for such shares of Registrable Securities provided to the Company in writing by
the managing underwriters and the Holders of a majority of the Registrable
Securities being sold and that is required to be included therein relating to
the plan of distribution with respect to such Registrable Securities, including
without limitation, information with respect to the number of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering,
and make any required filings with respect to such information relating to the
plan of distribution as soon as practicable after notified of the information;

(p)    cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such share amounts and registered in such names
as the managing underwriters, or, if none, the Holders beneficially owning a
majority of the Registrable Securities being offered for sale, may reasonably
request at least three (3) Business Days prior to any sale of Registrable
Securities to the underwriters;

(q)    cause all Registrable Securities included in a Registration Statement to
be listed on a national securities exchange on which similar securities issued
by the Company are then listed, if at all; and

(r)    otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

In addition, at least ten (10) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Stockholder Questionnaire, if any, which
shall be completed and delivered to the Company promptly upon request and, in
any event, within five (5) Trading Days prior to the applicable anticipated
filing date. Each Holder further agrees that it shall not be entitled to be
named as a selling securityholder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire and a response to any requests for further information
as described in the previous sentence and, if an Underwritten Offering, entered
into an underwriting agreement with the underwriters in accordance with
Section 6(b). If a Holder of Registrable Securities returns a Selling
Stockholder Questionnaire or a request for further information, in either case,
after its respective deadline, the Company shall be permitted to exclude such
Holder from being a selling security holder in the Registration Statement or any
pre-effective or post-effective amendment thereto. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 9 will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

19



--------------------------------------------------------------------------------

10.    Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees, or transfer taxes of any Holder) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, if any, (B) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
in connection with a filing by the Company, with respect to any filing that may
be required to be made by any broker through which a Holder intends to make
sales of Registrable Securities with the Financial Industry Regulatory Authority
(“FINRA”) pursuant to the FINRA Rule 5110, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) the reasonable fees and expenses incurred in
connection with any road show for Underwritten Offerings, (vi) Securities Act
liability insurance, if the Company so desires such insurance, and (vii) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company will pay the reasonable fees and disbursements of the Counsel to the
Holders, including, for the avoidance of doubt, any expenses of Counsel to the
Holders in connection with the filing or amendment of any Registration
Statement, Prospectus or free writing prospectus hereunder or any Underwritten
Offering.

11.    Lockups.

(a)    In connection with any Underwritten Takedown or underwritten registration
pursuant to a Demand Registration Request or other underwritten public offering
of equity securities by the Company, except with the written consent of the
underwriters managing such offering, no Holder who participates in such offering
or, together with its Affiliates and Related Funds, beneficially owns five
percent (5%) or more of the outstanding shares of Common Stock at such time and
a number of Registrable Securities that exceeds one percent (1%) of the Initial
Registrable Securities Number shall effect any public sale or distribution
(including sales pursuant to Rule 144) of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such
securities, without prior written consent from the Company, during the seven
(7) days prior to and the sixty (60)-day period beginning on the date of closing
of such offering (the “Lockup Period”), except as part of such offering,
provided, that such Lockup Period restrictions are applicable on substantially
similar terms to the Company and all of its and its subsidiaries’ executive
officers and directors; provided, that nothing herein will prevent any Holder
from making a distribution of Registrable Securities to any of its partners,
members or stockholders thereof or a transfer of Registrable Securities to an
Affiliate or Related Fund that is

 

20



--------------------------------------------------------------------------------

otherwise in compliance with the applicable securities laws, so long as such
distributees or transferees, as applicable, agree to be bound by the
restrictions set forth in this Section 11(a). Each Holder agrees to execute a
lock-up agreement in favor of the Company’s underwriters to such effect and, in
any event, that the Company’s underwriters in any relevant offering shall be
third party beneficiaries of this Section 11(a). The provisions of this
Section 11(a) will no longer apply to a Holder once such Holder ceases to hold
Registrable Securities.

(b)    In connection with any Underwritten Offering, the Company shall not
effect any public sale or distribution of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such
securities, without prior written consent from the Majority Holders, during the
Lockup Period, except as part of such offering, provided, that such Lockup
Period restrictions are applicable on substantially similar terms to the
Majority Holders. The Company agrees to execute a lock-up agreement in favor of
the underwriters in any relevant offering to such effect and, in any event, that
the underwriters in any relevant offering shall be third party beneficiaries of
this Section 11(b). Notwithstanding the foregoing, the Company may effect a
public sale or distribution of securities of the type described above and during
the periods described above if such sale or distribution is made pursuant to
registrations on Form S-4 or Form S-8 or as part of any registration of
securities of offering and sale to employees, directors or consultants of the
company and its subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement.

12.    Indemnification.

(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, investment manager,
managers, stockholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, investment manager, managers, stockholders, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), to which any of them may become subject, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (A) such untrue statements, alleged
untrue statements, omissions or alleged omissions are based upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was provided by such Holder

 

21



--------------------------------------------------------------------------------

expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto, or (B) in the case of an
occurrence of an event of the type specified in Section 9(i), related to the use
by a Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 16(c) below, but only if and to the extent that following the receipt of
the Advice the misstatement or omission giving rise to such Loss would have been
corrected. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of an Indemnified Party (as defined in
Section 12(c)), shall survive the transfer of the Registrable Securities by the
Holders, and shall be in addition to any liability which the Company may
otherwise have.

(b)    Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its respective directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in the light of the circumstances
under which they were made) not misleading (i) to the extent, but only to the
extent, that such untrue statements or omissions are based upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) to the extent, but only to the extent, that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was provided by such Holder expressly
for use in a Registration Statement, such Prospectus or such form of Prospectus
or in any amendment or supplement thereto or (iii) in the case of an occurrence
of an event of the type specified in Section 9(i), to the extent, but only to
the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 16(c), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 12(c)), shall survive the transfer of
the Registrable Securities by the Holders, and shall be in addition to any
liability which the Holder may otherwise have.

 

22



--------------------------------------------------------------------------------

(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying Party shall not be
liable for the reasonable and documented fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 12(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 12, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

(d)    Contribution. If a claim for indemnification under Section 12(a) or
(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of

 

23



--------------------------------------------------------------------------------

a material fact, has been taken or made by, or relates to information supplied
by, such Indemnifying Party or Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 12(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 12(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

13.    Section 4(a)(7), Rule 144 and Rule 144A; Other Exemptions. With a view to
making available to the Holders of Registrable Securities the benefits of Rule
144 and Rule 144A promulgated under the Securities Act and other rules and
regulations of the Commission that may at any time permit a Holder of
Registrable Securities to sell securities of the Company without registration,
until such time as when no Registrable Securities remain outstanding, the
Company covenants that it will (i) if it is subject to the reporting requirement
of 13 or 15(d) of the Exchange act, file in a timely manner all reports and
other documents required, if any, to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted thereunder or (ii) if it
is not subject to the reporting requirement of 13 or 15(d) of the Exchange Act,
make available information necessary to comply with Section 4(a)(7) of the
Securities Act and Rule 144 and Rule 144A, if available with respect to resales
of the Registrable Securities under the Securities Act, at all times, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (x) Section 4(a)(7) of the Securities Act and Rule
144 and Rule 144A promulgated under the Securities Act (if available with
respect to resales of the Registrable Securities), as such rules may be amended
from time to time or (y) any other rules or regulations now existing or
hereafter adopted by the Commission. Upon the reasonable request of any Holder
of Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such information requirements, and,
if not, the specific reasons for non-compliance.

14.    Transfer of Registration Rights. Any Holder may freely assign its rights
hereunder on a pro rata basis in connection with any sale, transfer, assignment,
or other conveyance (any of the foregoing, a “Transfer”) of Registrable
Securities to any transferee or assignee; provided that all of the following
additional conditions are satisfied: (a) such Transfer is effected in accordance
with applicable securities laws; (b) such transferee or assignee agrees in
writing to become subject to the terms of this Agreement; and (c) the Company is
given written notice by such Holder of such Transfer, stating the name and
address of the transferee or assignee and identifying the Registrable Securities
with respect to which such rights are being transferred or assigned and provide
the amount of any other capital stock of the Company beneficially owned by such
transferee or assignee; and further provided, that (i) any rights assigned
hereunder shall apply only in respect of the Registrable Securities that are
Transferred and not in respect of any other securities

 

24



--------------------------------------------------------------------------------

that the transferee or assignee may hold and (ii) any Registrable Securities
that are Transferred may cease to constitute Registrable Securities following
such Transfer in accordance with the terms of this Agreement.

15.    Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

16.    Miscellaneous.

(a)    Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

(b)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in each Registration Statement.

(c)    Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of a Grace Period or any event of the kind described in Section 9(i),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(d)    Preservation of Rights. The Company shall not grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder unless any such more favorable rights are concurrently
added to the rights granted hereunder.

(e)    No Inconsistent Agreements. The Company shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

 

25



--------------------------------------------------------------------------------

(f)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities;
provided, however, that any party may give a waiver as to itself; provided
further, however that no amendment, modification, supplement, or waiver that
disproportionately and adversely affects, alters, or changes the interests of
any Holder shall be effective against such Holder without the prior written
consent of such Holder; provide further, however that the definition of
“Holders” in Section 1 and the provisions of Section 2(c) may not be amended,
modified or supplemented, or waived unless in writing and signed by all the
signatories to this Agreement; and provided further that the waiver of any
provision with respect to any Registration Statement or offering may be given by
Holders holding at least a majority of the then outstanding Registrable
Securities entitled to participate in such offering or, if such offering shall
have been commenced, having elected to participate in such offering.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
certain Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of a majority of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence. No
waiver of any terms or conditions of this Agreement shall operate as a waiver of
any other breach of such terms and conditions or any other term or condition,
nor shall any failure to enforce any provision hereof operate as a waiver of
such provision or of any other provision hereof. No written waiver hereunder,
unless it by its own terms explicitly provides to the contrary, shall be
construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision. The failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of such provision
and shall not affect the right of such party thereafter to enforce each
provision of this Agreement in accordance with its terms.

(g)    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or regular mail, by
private national courier service (return receipt requested, postage prepaid), by
personal delivery, by electronic mail or by facsimile transmission. Such notice
or communication shall be deemed given (i) if mailed, two days after the date of
mailing, (ii) if sent by national courier service, one Business Day after being
sent, (iii) if delivered personally, when so delivered, (iv) if sent by
electronic mail, on the Business Day such electronic mail is transmitted, or
(v) if sent by facsimile transmission, on the Business Day such facsimile is
transmitted, in each case as follows:

(A)    If to the Company:

Riviera Resources, Inc.

JPMorgan Chase Tower

600 Travis, Suite 5100

Houston, Texas 77002

Tel: (281) 840-4000

Attn: Holly Anderson

Email: handerson@rvraresources.com

 

26



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Tel: (713) 836-3600

Fax: (713) 836-3601

Attn: Julian J. Seiguer

E-mail: julian.seiguer@kirkland.com

Attn: Brooks Antweil

E-mail: brooks.antweil@kirkland.com

(B)    If to the Holders (or to any of them), at their addresses as they appear
in the records of the Company or the records of the transfer agent or registrar,
if any, for the Common Stock.

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any trustee in bankruptcy). In addition, and
whether or not any express assignment shall have been made, the provisions of
this Agreement which are for the benefit of the Holders of Registrable
Securities (or any portion thereof) as such shall be for the benefit of and
enforceable by any subsequent holder of any Registrable Securities (or of such
portion thereof); provided, that such subsequent holder of Registrable
Securities shall be required to execute a joinder to this Agreement in form and
substance reasonably satisfactory to the Company agreeing to be bound by its
terms. No assignment or delegation of this Agreement by the Company, or any of
the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder.

(i)    Execution and Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement.

(j)    Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to

 

27



--------------------------------------------------------------------------------

all other parties. No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine or other electronic means to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.

(k)    Governing Law; Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of New York or any other jurisdiction) to the extent such rules or provisions
would cause the application of the laws of any jurisdiction other than the State
of New York. Each of the parties to this Agreement consents and agrees that any
action to enforce this Agreement or any dispute, whether such dispute arises in
law or equity, arising out of or relating to this Agreement shall be brought
exclusively in the United States District Court for the Southern District of New
York or any New York State Court sitting in New York City. The parties hereto
consent and agree to submit to the exclusive jurisdiction of such courts. Each
of the parties to this Agreement waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that
(i) such party and such party’s property is immune from any legal process issued
by such courts or (ii) any litigation or other proceeding commenced in such
courts is brought in an inconvenient forum. The parties hereby agree that
mailing of process or other papers in connection with any such action or
proceeding to an address provided in writing by the recipient of such mailing,
or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof and hereby waive any objections to service in the
manner herein provided.

(l)    Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees
to waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 16(l) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

28



--------------------------------------------------------------------------------

(m)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(n)    Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include,” “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation.” The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time. All references to agencies, self-regulatory organizations
or governmental entities in this Agreement shall be deemed to be references to
the comparable successors thereto from time to time.

(o)    Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

(p)    Termination. The obligations of the Company and of any Holder, other than
those obligations contained in Section 12 and this Section 16, shall terminate
with respect to the Company and such Holder as soon as such Holder no longer
beneficially owns any Registrable Securities.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

RIVIERA RESOURCES, INC. By:  

/s/ Holly M. Anderson

Name:   Holly M. Anderson Title:   Executive Vice President and General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER:

Fir Tree Capital Opportunity Master Fund III,

            L.P.

By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: Fir Tree Capital Opportunity Master Fund, L.P. By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: Fir Tree E&P Holdings VI, LLC By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: FT SOF IV Holdings, LLC By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: FT SOF V Holdings, LLC By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: York Capital Management, L.P. By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER:

York Credit Opportunities Investments Master

Fund, L.P.

By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: York Credit Opportunities Fund, L.P. By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: York Multi-Strategy Master Fund, L.P. By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: York Select Strategy Master Fund, L.P. By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: Exuma Capital, L.P. By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: Jorvik Multi-Strategy Master Fund, L.P. By:  

/s/ John J. Fosina

Name:   John J. Fosina Title:   Chief Financial Officer

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: Spraberry Investments Inc. By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: The Liverpool Limited Partnership By:   Liverpool Associates Ltd., as
General Partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

 

HOLDER: Elliott Associates, L.P. By:   Elliott Capital Advisors, L.P., as
general partner By:   Braxton Associates, Inc., as general partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

☑

By checking this box, the Holder signing above hereby requests the inclusion of
all of its Registrable Securities in the Initial Shelf Registration Statement.

 

☐

By checking this box, the Holder signing above hereby requests the inclusion of
its Registrable Securities in the Initial Shelf Registration Statement,
constituting less than all of its Registrable Securities.

 

[Signature Page to Registration Rights Agreement]